The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a reply filed on 08/05/2022 (election without traverse).
The application has been amended as follows: Cancel claims 16-18. 
Claims 1-15 are allowable. 
The applicant is being requested here to submit corrected drawing sheets as below: 
a) Claims 1 and 8 include below limitations, but no drawing support:
“providing a second carrying plate with a laser deformation glue layer thereon, and adhering the abnormal micro light emitting diodes on the first carrying plate to the laser deformation glue layer of the second carrying plate;”
Applicant’s specification describes in ¶ 0071, ‘Referring to FIG. 9, FIG. 9 is a schematic cross-sectional view of a micro LED transferring from the first carrying plate to a second carrying plate according to an embodiment of the present disclosure’. However, fig. 9 shows a ‘second carrying plate 102’ (¶ 0071) and ‘a third carrying plate 111’ (¶ 0076). No first carrying plate (901) is shown in fig. 9. Thus fig. 9 doesn’t show the transfer of the abnormal micro light emitting diodes from the first carrying plate to the second carrying plate.
In fact, Applicant’s fig. 9 is a copy of fig. 10. Thus, the actual fig. 9 describing the above steps is missing.
b) Claims 1 and 8 include below limitations, but no drawing support:
“irradiating the laser deformation glue layer by a laser to flip the abnormal micro light emitting diodes;”
No figure of applicant shows the claimed flipping step.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 and 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of transferring micro light emitting diodes, comprising: 
providing an array substrate, wherein the array substrate is provided with a mounting layer thereon, the mounting layer is provided with several holes, the holes are configured to expose pixel electrodes of the array substrate, and a shape of each of the holes is an isosceles trapezoid;
irradiating the laser deformation glue layer by a laser to flip the abnormal micro light emitting diodes;
providing a third carrying plate, and transferring the abnormal micro light emitting diodes from the second carrying plate to the third carrying plate; and
transferring the abnormal micro light emitting diodes from the third carrying plate into the holes of the mounting layer.
The closet prior art on record are Sasaki; Kenji et al. (US 20170140961 A1), but fail to teach the above limitations with obvious motivation or without breaking devices.
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817